Case 1:17-cv-00052-IMK-MJA Document 176-1 Filed 06/05/20 Page 1 of 23 PageID #:
                                    6002
Case 1:17-cv-00052-IMK-MJA Document 176-1 Filed 06/05/20 Page 2 of 23 PageID #:
                                    6003
Case 1:17-cv-00052-IMK-MJA Document 176-1 Filed 06/05/20 Page 3 of 23 PageID #:
                                    6004
Case 1:17-cv-00052-IMK-MJA Document 176-1 Filed 06/05/20 Page 4 of 23 PageID #:
                                    6005
Case 1:17-cv-00052-IMK-MJA Document 176-1 Filed 06/05/20 Page 5 of 23 PageID #:
                                    6006
Case 1:17-cv-00052-IMK-MJA Document 176-1 Filed 06/05/20 Page 6 of 23 PageID #:
                                    6007
Case 1:17-cv-00052-IMK-MJA Document 176-1 Filed 06/05/20 Page 7 of 23 PageID #:
                                    6008
Case 1:17-cv-00052-IMK-MJA Document 176-1 Filed 06/05/20 Page 8 of 23 PageID #:
                                    6009
Case 1:17-cv-00052-IMK-MJA Document 176-1 Filed 06/05/20 Page 9 of 23 PageID #:
                                    6010
Case 1:17-cv-00052-IMK-MJA Document 176-1 Filed 06/05/20 Page 10 of 23 PageID #:
                                    6011
Case 1:17-cv-00052-IMK-MJA Document 176-1 Filed 06/05/20 Page 11 of 23 PageID #:
                                    6012
Case 1:17-cv-00052-IMK-MJA Document 176-1 Filed 06/05/20 Page 12 of 23 PageID #:
                                    6013
Case 1:17-cv-00052-IMK-MJA Document 176-1 Filed 06/05/20 Page 13 of 23 PageID #:
                                    6014
Case 1:17-cv-00052-IMK-MJA Document 176-1 Filed 06/05/20 Page 14 of 23 PageID #:
                                    6015
Case 1:17-cv-00052-IMK-MJA Document 176-1 Filed 06/05/20 Page 15 of 23 PageID #:
                                    6016
Case 1:17-cv-00052-IMK-MJA Document 176-1 Filed 06/05/20 Page 16 of 23 PageID #:
                                    6017
Case 1:17-cv-00052-IMK-MJA Document 176-1 Filed 06/05/20 Page 17 of 23 PageID #:
                                    6018
Case 1:17-cv-00052-IMK-MJA Document 176-1 Filed 06/05/20 Page 18 of 23 PageID #:
                                    6019
Case 1:17-cv-00052-IMK-MJA Document 176-1 Filed 06/05/20 Page 19 of 23 PageID #:
                                    6020
Case 1:17-cv-00052-IMK-MJA Document 176-1 Filed 06/05/20 Page 20 of 23 PageID #:
                                    6021
Case 1:17-cv-00052-IMK-MJA Document 176-1 Filed 06/05/20 Page 21 of 23 PageID #:
                                    6022
Case 1:17-cv-00052-IMK-MJA Document 176-1 Filed 06/05/20 Page 22 of 23 PageID #:
                                    6023
Case 1:17-cv-00052-IMK-MJA Document 176-1 Filed 06/05/20 Page 23 of 23 PageID #:
                                    6024
